Examiner's Amendment/Comment
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant' s arguments, filed 30 June 2022, have been entered in full.  Claims 1-13, 15, 16, 18-21, 23-31 are canceled. Claims 14, 17, 22 and 32 are amended. New claims 33-48 are added.  Claims 14, 17, 22, 32-48 are under examination.
Withdrawn Objections And/Or Rejections
The specification is in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.
The rejection to claims 1, 3-6, 8, 10, 15, 18, 22 and 32 under 35 U.S.C. 102(a)(2) as being anticipated by Kontermann et al., as set forth at pages 4-6 of the previous Office Action (24 March 2022), is withdrawn in view of the amendment (30 June 2022).
The rejection to claims 1, 10, 11, 12, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (US 2015/0056159; published Feb 26, 2015) in view of Liu et al. (Biologicals 39:205-210; 2011) and Buckler et al. (REGENERON PHARMACEUTICALS, INC. WO 2015/148708; published 10/1/15), as set forth at pages 4-6 of the previous Office Action (24 March 2022), is withdrawn in view of the amendment (30 June 2022). 

Allowable Subject Matter 
	Claims  14, 17, 22, 32-48 are allowed.


	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/2/2022